UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6875



WILLIAM D. ANDERSON,

                                             Petitioner - Appellant,

          versus


GEORGE DEEDS, Warden; JAMES S. GILMORE, III,
Attorney General of the Commonwealth of
Virginia,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-96-985-R)


Submitted:   October 7, 1997              Decided:   October 21, 1997


Before MURNAGHAN, ERVIN, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William D. Anderson, Appellant Pro Se.       Michael Thomas Judge,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1997). We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-
trict court. Anderson v. Deeds, No. CA-96-985-R (W.D. Va. June 10,
1997). We also deny Appellant's motion for a certificate of prob-

able cause. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2